Citation Nr: 1719417	
Decision Date: 06/01/17    Archive Date: 06/14/17

DOCKET NO.  10-02 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to restoration of a 20 percent disability rating for osteochondritis dissecans of the right knee based on limitation of flexion effective January 1, 2011.

2.  Entitlement to a disability rating in excess of 20 percent prior to January 1, 2011 for osteochondritis dissecans of the right knee based on limitation of flexion.

3.  Entitlement to a disability rating in excess of 10 percent since January 1, 2011 for osteochondritis dissecans of the right knee based on limitation of flexion.

4.  Entitlement to a separate compensable rating prior to September 16, 2010 for osteochondritis dissecans of the right knee based on limitation of extension.

5.  Entitlement to a disability rating in excess of 10 percent since September 16, 2010 for osteochondritis dissecans of the right knee based on limitation of extension.

6.  Entitlement to a separate compensable rating prior to August 1, 2013 for osteochondritis dissecans of the right knee based on instability.
7.  Entitlement to a disability rating in excess of 10 percent since August 1, 2013 for osteochondritis dissecans of the right knee based on instability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran had active service from August 2001 to August 2005.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

In June 2013 and March 2016, the Board remanded the claim for further development.

In the May 2009 rating decision, the RO denied a rating in excess of 20 percent for osteochondritis dissecans of the right knee.  During the pendency of the appeal, in an October 2010 rating decision, the RO reduced the disability rating for osteochondritis dissecans of the right knee based on limitation of flexion from 20 percent to 10 percent effective January 1, 2011, and also assigned a separate 10 percent disability rating for osteochondritis dissecans of the right knee based on limitation of extension effective September 16, 2010.  In a September 2013 rating decision, the Appeals Management Center (AMC) assigned a separate 10 percent rating for osteochondritis dissecans of the right knee based on instability effective August 1, 2013.  

As these separate ratings were assigned during the pendency of the appeal, they are part of the issue on appeal.  For increased rating claims that do not involve an initial assignment of a disability rating, such as the claim for an increased rating for the right knee disability, pursuant to Hart v. Mansfield, 21 Vet. App. 505 (2007), the Board must consider the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Therefore, the Board must consider whether compensable ratings are warranted for limitation of extension and instability prior to September 16, 2010, and August 1, 2013, respectively.  In light of that holding, the issues are as stated on the first two pages of this decision.


FINDINGS OF FACT

1.  In the October 2010 rating decision, the RO reduced the disability rating for osteochondritis dissecans of the right knee based on limitation of flexion from 20 percent to 10 percent effective January 1, 2011.

2.  At the time of the reduction in the assigned disability rating from 20 to 10 percent on January 1, 2011, the weight of the evidence demonstrated that a material improvement in the severity of the Veteran's service-connected osteochondritis dissecans of the right knee based on limitation of flexion had actually occurred and that any such improvement would be maintained under ordinary conditions of life.

3.  The weight of evidence shows that prior to January 1, 2011, the right knee disability was not manifested by flexion limited to 15 degrees.

4.  The weight of evidence reveals that since January 1, 2011, the right knee disability has not been manifested by flexion limited to 30 degrees.

5.  The weight of evidence shows that from August 31, 2009 to September 15, 2010, the right knee disability was manifested by extension limited to five degrees.

6.  The weight of evidence reflects that since January 1, 2011, the right knee disability has not been manifested by extension limited to 15 degrees.

7.  The evidence is in equipoise as whether from January 22, 2010 to July 31, 2013, the right knee disability was manifested by slight instability.

8.  The weight of evidence reflects that since August 1, 2013, the right knee disability has not been manifested by moderate instability.


CONCLUSIONS OF LAW

1.  The reduction in the rating assigned for the osteochondritis dissecans of the right knee based on limitation of flexion from 20 to 10 percent effective January 1, 2011 was proper.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.105, 4.1, 4.2, 4.7, 4.10, 4.71a, Diagnostic Code 5260 (2016).

2.  Prior to January 1, 2011, osteochondritis dissecans of the right knee based on limitation of flexion did not meet the criteria for a disability rating in excess of 20 percent.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.71a, Diagnostic Code 5260 (2016).

3.  Since January 1, 2011, osteochondritis dissecans of the right knee based on limitation of flexion has not met the criteria for a disability rating in excess of 10 percent.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.71a, Diagnostic Code 5260.

4.  The criteria for a 10 percent rating, but no higher, from August 31, 2009, to September 15, 2010, for osteochondritis dissecans of the right knee based on limitation of extension have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110; 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.71a, Diagnostic Code 5261 (2016).
5.  Since September 16, 2010, osteochondritis dissecans of the right knee based on limitation of extension has not met the criteria for a disability rating in excess of 10 percent.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110; 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.71a, Diagnostic Code 5261.

6.  Resolving all reasonable doubt in favor of the Veteran, the criteria for a 10 percent rating, but no higher, from January 22, 2010 to July 31, 2013 for osteochondritis dissecans of the right knee based on instability have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110; 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.71a, Diagnostic Code 5257 (2016).

7.  Since August 1, 2013, osteochondritis dissecans of the right knee based on instability has not met the criteria for a disability rating in excess of 10 percent.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110; 38 C.F.R. §§ 3.102. 3.159, 3.321, 4.71a, Diagnostic Code 5257.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).

VA's duty to notify was satisfied by letters dated April 7, 2009 and April 1, 2016.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

As for the duty to assist, the RO obtained service treatment records and VA treatment records, to include VA treatment records obtained pursuant to the March 2016 Board remand.  The RO obtained private treatment records.

The RO afforded the Veteran VA examinations in January and August 2009, September 2010, August 2013, and April 2016, the last two of which were pursuant to Board remands.  

For an adequate VA examination, joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  38 C.F.R. § 4.59 (2016); see also Correia v. McDonald, 28 Vet. App. 158, 169-170 (2016).  In addition, assignment of a disability rating should take into account consideration of limitation of functional ability during flare-ups or when a joint is used repeatedly over a period of time.  See DeLuca v. Brown, 8 Vet. App. 202, 206 (1995); see also Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011).   

In this case, the Board finds the examinations are adequate for rating purposes.  

The January and August 2009, September 2010, August 2013, and April 2016 examiners performed the required testing and made the relevant inquiries to determine how pain impacts the Veteran.  At the examinations, the Veteran was asked about pain, flare-ups, and functional limitations, and relevant testing was performed by the examiner, to include testing for pain and testing to reveal any additional functional limitations in certain circumstances, such as after repetitive use.  The reports do not suggest that the specific findings on examination, in terms of range of motion, would change to the degree required for a higher rating during a flare-up, or with weight bearing, nor does any other evidence of record to include the Veteran's lay statements.  

Notably, when asked about functional impairment and loss at the April 2016 examination, the Veteran stated he had pain in the right knee with chronic exertion and running.  In his January 2010 VA Form 9 and at other examinations, the Veteran has noted that his right knee is constantly sore and that he cannot walk more than a mile.  The various VA examiners noted that the right knee disability limits prolonged standing or kneeling.  While the April 2016 VA examiner did not provide range of motion estimates in degrees regarding flare-ups or after repetitive use over time, such is understandable as the examiner explained that an estimate could not be provided as the primary disability is related to pain and loss of repetitive use rather than loss of range of motion.  The Board finds this explanation adequate for why the examiner could not offer range of motion estimates.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).  The Board notes that there is no reason to suspect that passive range of motion would be any less than that of active motion absent some indication of such by the examiner or report of such by the Veteran, neither of which is present in this case.  

Even if it was found that the above examination did not fully comply with the holdings in Correia, DeLuca, or Mitchell, the Board finds that further development would not be necessary as the deficiency would not be prejudicial to the Veteran.  In addition to testing, the Veteran has been asked to describe functional loss and impairment in various situations and he has not identified that he has loss of motion to the degree required for higher ratings.  Simply put, after taking into account the medical findings and the lay statements the evidence does not suggest that motion is limited to the requisite degree for higher ratings at any point, as will be fully discussed below. 

Given the above, further examination or opinion is unnecessary and higher disability ratings are not warranted.

In light of the above, to include the discussion of the post-remand examinations, VA complied with the directives of the prior Board remands.  Stegall v. West, 11 Vet. App. 268 (1998).

Governing law and regulations

Ratings reductions

The law provides that where a rating reduction was made without observance of law, although a remand for compliance with that law would normally be an adequate remedy, in a rating reduction case the erroneous reduction must be vacated and the prior rating restored.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  

A veteran's disability rating shall not be reduced unless an improvement in the disability is shown to have occurred.  38 U.S.C.A. § 1155.  When a veteran's disability rating is reduced by a RO without following the applicable regulations, the reduction is void ab initio.  See Greyzck v. West, 12 Vet. App. 288, 292 (1999).

Prior to reducing a veteran's disability rating, VA is required to comply with several general VA regulations applicable to all rating-reduction cases, regardless of the rating level or the length of time that the rating has been in effect.  See 38 C.F.R. §§ 4.1, 4.2, 4.10.  These provisions impose a clear requirement that VA rating reductions be based upon review of the entire history of the veteran's disability.  Schafrath, 1 Vet. App. at 594.  Such review requires VA to ascertain, based upon review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations.  Thus, in any rating-reduction case not only must it be determined that an improvement in a disability has actually occurred but also that that improvement actually reflects an improvement in a veteran's ability to function under the ordinary conditions of life and work.  See Faust v. West, 13 Vet. App. 342, 350 (2000).

In certain rating reduction cases, VA benefits recipients are to be afforded greater protections, set forth in 38 C.F.R. § 3.344.  The provisions of 38 C.F.R. § 3.344(c), however, specify that the provisions of 38 C.F.R. § 3.344(a) and (b) are only applicable for ratings which have continued for long periods at the same level (five years or more).  They do not apply to disabilities which have not become stabilized and are likely to improve.  

In a November 2007 rating action, the RO granted service connection for osteochondritis dissecans of the right knee effective July 3, 2007, and assigned a 20 percent disability rating effective that same date.  Therefore, the greater protections, set forth in 38 C.F.R. § 3.344, do not apply in this case because the 20 percent disability rating for the right knee disability was not in effect for five or more years at the time of the reduction in 2011.  

Generally, when reduction in the evaluation of a service-connected disability is contemplated and the lower evaluation would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary must be notified at his latest address of record of the contemplated action and furnished detailed reasons therefore.  The beneficiary must be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at the present level.  38 C.F.R. § 3.105(e).

Increased rating

Disability evaluations are determined by the application of a schedule of ratings that is based on average impairment of earning capacity.  38 U.S.C.A. § 1155.  Percentage evaluations are determined by comparing the manifestations of a particular disorder with the requirements contained in the VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 (2016).  The percentage ratings contained in the Rating Schedule represent, as far as can practically be determined, the average impairment in earning capacity resulting from such disease or injury and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  VA has a duty to acknowledge and consider all regulations which are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusion.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25 (2016).  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14 (2016).  It is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes, however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

For the purpose of rating disability due to arthritis, the knee is considered a major joint.  38 C.F.R. § 4.45(f).

The normal range of motion for the knee is from 0 degrees extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II (2016).
 
Leg flexion limited to 45, 30, and 15 degrees warrant 10 percent, 20 percent, and 30 percent evaluations, respectively.  38 C.F.R. § 4.71a, Diagnostic Code 5260.
 
Leg extension limited to 5, 10, and 15 degrees warrants noncompensable, 10 percent, and 20 percent evaluations, respectively.  38 C.F.R. § 4.71a, Diagnostic Code 5261.
 
VA General Counsel has held that separate ratings may be assigned in cases where a service-connected knee disability includes both a compensable limitation of flexion under Diagnostic Code 5260 and a compensable limitation of extension under Diagnostic Code 5261, provided that the degree of disability is compensable under each set of criteria.  VAOPGCPREC 09-04; 69 Fed. Reg. 59,990 (2004).  The basis for the opinion is that the knee has separate planes of movement, each of which is potentially compensable.  Id.
 
Under the criteria for impairment of the knee other than ankylosis, 10, 20, and 30 percent evaluations are assigned for slight, moderate, and severe recurrent subluxation or instability, respectively.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

Arthritis manifested by limitation of motion and instability of the knee are two separate disabilities, and a veteran may be rated separately for these symptoms.  See VAOPGCPREC 23-97; 62 Fed. Reg. 63,604 (1997) (when a claimant has arthritis and is rated under instability of the knee, those two disabilities may be rated separately under 38 C.F.R. § 4.71a, Diagnostic Codes 5003 or 5010 and Diagnostic Code 5257).
Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.29 (2016).

Ankylosis is not shown in this case given that the Veteran is able to move both of his knees in all possible planes of movement.  See 38 C.F.R. § 4.71a, Diagnostic Code 5256 (2016).

Analysis

On March 31, 2009, the Veteran filed a claim for an increased rating for his right knee disability.  In the May 2009 rating decision, the RO denied a rating in excess of 20 percent for osteochondritis dissecans of the right knee.  In December 2009, the RO proposed to reduce the rating from 20 percent to 10 percent.  In an October 2010 rating decision, the RO reduced the disability rating for osteochondritis dissecans of the right knee based on limitation of flexion from 20 percent to 10 percent effective January 1, 2011, and also assigned a separate 10 percent disability rating for osteochondritis dissecans of the right knee based on limitation of extension effective September 16, 2010.  In a September 2013 rating decision, the AMC assigned a separate 10 percent disabling rating for osteochondritis dissecans of the right knee based on instability effective August 1, 2013.  

Entitlement to restoration of a 20 percent disability rating for osteochondritis dissecans of the right knee based on limitation of flexion effective January 1, 2011

Although an official 60-day letter informing the Veteran of the a proposed reduction in the rating assigned to his right knee disorder is not of record, the October 2010 rating decision notes that the due process letter was mailed on December 31, 2009.  

There is a presumption of regularity under which it is presumed that government officials "have properly discharged their official duties."  See United States v. Chemical Foundation, Inc., 272 U. S. 1, 14-15, 47 S. Ct. 1 (1926).  In Ashley v. Derwinski, 2 Vet. App. 307, 309 (1992), the United States Court of Appeals for Veterans Claims (the Court) found that the presumption of regularity applied to VA.  The Court found that there is a presumption of regularity under which it is presumed that government officials have properly discharged their official duties.  The presumption is not absolute; it may be rebutted by the submission of clear evidence to the contrary.  Once clear evidence is submitted, VA is no longer entitled to the benefit of the presumption and the burden shifts to VA to establish that a government official properly discharged his or her official duties. 

Applying the presumption of regularity to VA, there is no clear evidence to the contrary showing that the Veteran did not receive an official 60-day letter that was mailed on December 31, 2009, and informed him of the a proposed reduction in the rating assigned to his right knee disorder.  Moreover, in a December 17, 2009 statement of the case, the Veteran was informed of a proposed reduction in the rating assigned to his right knee disorder.  He was afforded 60 days to respond.  The Veteran has not contended that he did not receive proper notice.  See Khyn v. Shinseki, 24 Vet. App. 228, 237 (2011).  In his January 2010 VA Form 9, the Veteran noted that the reduction is not warranted.  He also indicated that he did not want a hearing; an indication that he did receive such notice.  Thereafter, the RO promulgated a rating decision in October 2010, implementing the proposed reduction, effective from January 1, 2011.  The RO properly applied the regulations regarding the procedure for notification of reductions in ratings.  The question that remains is whether the RO correctly applied the substantive law and regulations regarding a reduction.

The decision to reduce the Veteran's disability rating was based on the reports of January and August 2009 and September 2010 VA examinations and VA treatment records.  

Initially, the Board observes the October 2007 VA examination.  It was noted that the Veteran underwent knee surgery in May 2007 and continued to be in rehabilitation specifically to strengthen the right quadriceps and increase his range of motion.  There was no deformity, giving way, instability, incoordination, episodes of dislocation or subluxation, locking episodes, effusions, symptoms of inflammation, or flare-ups of joint disease.  There was pain, stiffness, weakness, and decreased speed of joint motion.  The Veteran was able to stand up to one hour and walk one to three miles.  Upon examination, the right knee had tenderness, weakness, and abnormal motion.  Range of motion was - 12 (extension) to 38 (flexion) degrees with no objective evidence of pain with active motion, following repetitive motion, or after three repetitions of range of motion.

Since the October 2007 VA examination, the evidence of record reflects that the Veteran's range of motion greatly improved, which is reflective of an overall improvement in his disability and an improvement in his ability to function under the ordinary conditions of life and work.  An October 2008 VA treatment record reflects that the range of motion in the right knee was from zero to 120 degrees.  At the January 2009 VA examination, range-of-motion testing was from zero to 130 degrees with no pain on motion.  An April 2009 VA treatment record reveals that the range of motion in the right knee was from zero to 140 degrees.  At the August 2009 VA examination, range-of-motion testing was from five to 120 degrees with pain beginning at 115 degrees and ending at 120 degrees.  At the September 2010 VA examination, range-of-motion testing was from 10 to 120 degrees with no pain on motion.  None of these limitations of flexion warrants a 20 percent disability rating under Diagnostic Code 5260.  At the August 2009 VA examination, his limitation of flexion, however, was painful.  

The Board has considered the holding in DeLuca regarding the right knee limitation of flexion as it pertains to the reduction.  At the January 2009 VA examination, there was no objective evidence of pain following repetitive motion and there were also no additional limitations after three repetitions of range-of-motion testing.  At the August 2009 VA examination, pain began at 115 degrees and ended at 120 degrees.  The range-of-motion measurements were essentially equivalent and reproducible on repeat testing times three without functional loss.  At the September 2010 VA examination, there was no objective evidence of pain following repetitive motion and there were also no additional limitations after three repetitions of range-of-motion testing.  Given that the Veteran's range of motion greatly improved from October 2007, which reflects an improvement in his ability to function under the ordinary conditions of life and work, a restoration of a 20 percent disability rating pursuant to DeLuca is not warranted.  38 C.F.R. §§ 4.10, 4.40, 4.45, and 4.59.
In his January 2010 VA Form 9, the Veteran reported that his right knee locks upon movement when he is in any one position for a long periods of time.  Under Diagnostic Code 5258, a 20 percent rating is warranted for a dislocated semilunar cartilage, with frequent episodes of locking, pain, and effusion into the joint.  38 C.F.R. § 4.71a, Diagnostic Code 5258.  The January and August 2009 VA examiners noted that there were no locking episodes, effusions, or meniscus abnormality.  Though the September 2010 VA examiner noted that the Veteran's reporting of daily locking episodes, that examiner also found that there was no meniscus abnormality on physical examination.  In the absence of medical evidence of a dislocated semilunar cartilage, a restoration of a 20 percent disability rating pursuant to Diagnostic Code 5258 is not warranted.

As for improvements under ordinary conditions of life, the January 2009 VA examiner reported that the right knee disability's impact on occupational activities are problems with lifting and carrying, lack of stamina, weakness or fatigue, and pain.  The August 2009 VA examiner, however, reported that the only impact is pain.  Similarly, the September 2010 VA examiner stated that the only impacts are decreased mobility and pain.

In the absence of evidence showing limitation of flexion to 30 degrees, the weight of the evidence demonstrated a material improvement in the severity of the service-connected osteochondritis dissecans of the right knee based on limitation of flexion had actually occurred and that any such improvement would be maintained under ordinary conditions of life.  In short, there is of record no evidence that would justify the maintenance of the assigned 20 percent rating under Diagnostic Code 5260.  Accordingly, the reduction from 20 percent to 10 percent was warranted based on the evidence of record.

Entitlement to a disability rating in excess of 20 percent prior to January 1, 2011 for osteochondritis dissecans of the right knee based on limitation of flexion

As described above, the January and August 2009 and September 2010 VA examination reports and VA treatment records reflect that flexion was at worst to 120 degrees.  This limitation of flexion does not warrant a 30 percent disability rating under Diagnostic Code 5260.  As discussed above, with consideration of the holding in DeLuca, a 20 percent disability rating, much less a 30 percent disability rating, is not warranted.  The weight of evidence shows that prior to January 1, 2011, the right knee disability was not manifested by flexion limited to 15 degrees.

Entitlement to a disability rating in excess of 10 percent since January 1, 2011 for osteochondritis dissecans of the right knee based on limitation of flexion

In his January 2010 VA Form 9, the Veteran reported that his right knee locked on movement when he was in one position for prolonged periods of time.  The August 2013 VA examiner noted that the Veteran did not have any meniscal conditions or surgical procedures for a meniscal condition.  Similarly, the April 2016 VA examiner noted that the Veteran does not now have or has ever had a meniscus (semilunar cartilage) condition.  In the absence of medical evidence of a dislocated semilunar cartilage, Diagnostic Code 5258 is not applicable.

At the August 2013 VA examination, range-of-motion testing was from 10 to 135 degrees with pain beginning at 135 degrees.  At the April 2016 VA examination, range-of-motion testing was from zero to 130 degrees with pain on flexion.  Neither of these two limitations of flexion warrants a 20 percent disability rating under Diagnostic Code 5260.  His limitation of flexion, however, was painful.  

The Board has considered the holding in DeLuca regarding the right knee limitation of flexion.  

At the August 2013 VA examination, there was pain at 135 degrees of flexion.  Repetitive-use testing revealed 135 degrees of flexion.  There was no additional limitation in range of motion of the right knee following repetitive-use testing.  The functional losses or impairments after repetitive use were less movement than normal; pain on movement; interference with sitting, standing, and weight-bearing; and pain with sustained position, doing inclines and stairs, and squatting.  

At the April 2016 VA examination, there was no additional function loss or loss of range of motion after three repetitions.  The Veteran was not examined immediately after repetitive use over time, and the examination was neither medically consistent nor medically inconsistent with the Veteran's statements describing functional loss with repetitive use over time.  The examiner was unable to say without engaging in mere speculation whether pain, weakness, fatigability, or incoordination significantly limit functional ability with repeated use over a period of time.  The examiner noted that the Veteran would have additional limitation during a joint flare up or when the joint is used repeatedly over time and that this limitation would be manifested primarily by pain and difficulty continuing joint movement.  The examiner indicated that additional loss of range of motion could not be ascertained because the primary disability is related to pain and loss of repetitive use rather than loss of range of motion.  

Given that the Veteran is already being compensated for pain on motion and without evidence of other significant limitations, a disability rating in excess of 10 percent pursuant to DeLuca is not warranted.  38 C.F.R. §§ 4.10, 4.40, 4.45, and 4.59.

Entitlement to a separate compensable rating prior to September 16, 2010 for osteochondritis dissecans of the right knee based on limitation of extension

An October 2008 VA treatment record reflects that the range of motion in the right knee was from zero to 120 degrees.  At the January 2009 VA examination, range-of-motion testing was from zero to 130 degrees with no pain on motion.  An April 2009 VA treatment record reflects that the range of motion in the right knee was from zero to 140 degrees.  At the August 31, 2009 VA examination, range-of-motion testing was from five to 120 degrees with pain beginning at five degrees.  At the September 16, 2010 VA examination, range-of-motion testing was from 10 to 130 degrees with no pain on motion.  

The weight of evidence shows that prior to August 31, 2009, the right knee disability was not manifested by limitation of extension.  Therefore, a compensable rating prior to August 31, 2009 is not warranted.
The weight of evidence shows that from August 31, 2009 to September 15, 2010 the right knee disability was manifested by extension limited to five degrees.  That limitation of extension in and of itself warrants a noncompensable rating.  A 10 percent disability rating, however, is warranted from August 31, 2009 to September 15, 2010 pursuant to the holding in DeLuca and 38 C.F.R. § 4.59 because there was pain at five degrees at the August 31, 2009 VA examination.  A rating in excess of 10 percent from August 31, 2009 to September 15, 2010 pursuant to the holding in DeLuca and 38 C.F.R. §§ 4.10, 4.40, 4.45, and 4.59 is not warranted.  Similarly, a compensable rating prior to August 31, 2009 pursuant to the holding in DeLuca and 38 C.F.R. §§ 4.10, 4.40, 4.45, and 4.59 is not warranted.  At the January 2009 VA examination, there was no objective evidence of pain following repetitive motion and there were also no additional limitations after three repetitions of range-of-motion testing.  At the August 2009 VA examination, pain began and ended at five degrees.  The range-of-motion measurements were essentially equivalent and reproducible on repeat testing times three without functional loss.  

Entitlement to a disability rating in excess of 10 percent since September 16, 2010 for osteochondritis dissecans of the right knee based on limitation of extension

At the September 16, 2010 VA examination, the range-of-motion testing was from 10 to 130 degrees with no pain on motion.  A December 2010 VA treatment record reveals that the range of motion in the right knee was from zero to 130 degrees.  At the August 2013 VA examination, range-of-motion testing was from 10 to 135 degrees with no objective evidence of painful extension.  At the April 2016 VA examination, range-of-motion testing was from zero to 124 degrees with pain on flexion.  Neither of the two limitations of extension warrants a 20 percent disability rating under Diagnostic Code 5261. 

The Board has considered the holding in DeLuca regarding the right knee limitation of extension.  

At the September 16, 2010 VA examination, there was no objective evidence of pain following repetitive motion and there were also no additional limitations after three repetitions of range-of-motion testing.

At the August 2013 VA examination, there was no objective evidence of painful extension.  Repetitive-use testing revealed 10 degrees of extension.  There was no additional limitation in range of motion of the right knee following repetitive-use testing.  The functional losses or impairments after repetitive use were less movement than normal; pain on movement; interference with sitting, standing, and weight-bearing; and pain with sustained position, doing inclines and stairs, and squatting.  

At the April 2016 VA examination, there was no additional functional loss or loss of range of motion after three repetitions.  The Veteran was not examined immediately after repetitive use over time, and the examination was neither medically consistent nor medically inconsistent with the Veteran's statements describing functional loss with repetitive use over time.  The examiner was unable to say without engaging in mere speculation whether pain, weakness, fatigability, or incoordination significantly limit functional ability with repeated use over a period of time.  The examiner noted that the Veteran would have additional limitation during a joint flare up or when the joint is used repeatedly over time and that this limitation would be manifested primarily by pain and difficulty continuing joint movement.  The examiner indicated that additional loss of range of motion could not be ascertained because the primary disability is related to pain and loss of repetitive use rather than loss of range of motion.  

Given that the Veteran is already being compensated for limitation of motion and without evidence of other significant limitations, a disability rating in excess of 10 percent pursuant to DeLuca is not warranted.  38 C.F.R. §§ 4.10, 4.40, 4.45, and 4.59. 



Entitlement to a separate compensable rating prior to August 1, 2013 for osteochondritis dissecans of the right knee based on instability

The January 2009 VA examination report reveals that the Veteran denied any episodes of dislocation or subluxation as well as instability.  Physical examination revealed no instability.  An April 2009 VA treatment record reflects that the right knee was stable to varus and valgus stresses and that the Lachman and posterior drawer tests were negative.  The August 2009 VA examination report reveals that the Veteran denied any episodes of dislocation or subluxation as well as instability.  Physical examination revealed no instability.  A January 22, 2010 VA treatment record shows that the right knee had a sensation of mild laxity when pressure was applied to the lateral side of the knee.  The September 2010 VA examination report reflects that the Veteran reported instability but that physical examination revealed no instability.  A December 2010 VA treatment record reflects that the right knee was stable to varus and valgus stresses.  

Given the finding of mild laxity on January 22, 2010 and the complaint of instability at the September 2010 VA examination, the evidence is in equipoise as whether from January 22, 2010 to July 31, 2013 the right knee disability was manifested by slight instability.  In the absence of medical evidence of instability prior to January 22, 2010, a separate compensable rating for the right knee disability based on instability is not warranted.  In the absence of medical evidence of instability that was described as more than mild in severity and the absence of medical evidence of instability on physical examination at the September 2010 VA examination and in December 2010, the weight of evidence does not show that the right knee disability was manifested by moderate instability between January 22, 2010 to July 31, 2013.

The Board has considered the applicability of 38 C.F.R. §§ 4.40 and 4.45.  However, the Court has held that where a diagnostic code is not predicated on a limited range of motion alone, such as with Diagnostic Code 5257, the provisions of 38 C.F.R. §§ 4.40 and 4.45 do not apply.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).

As for 38 C.F.R. § 4.59, the plain language of § 4.59 indicates that the regulation is not limited to the evaluation of musculoskeletal disabilities under diagnostic codes predicated on range of motion measurements.  Southall-Norman v. McDonald, 28 Vet. App. 346, 352 (2016).  The Court held that § 4.59 is applicable to the evaluation of musculoskeletal disabilities involving actually painful, unstable, or malaligned joints or periarticular regions, regardless of whether the diagnostic code under which the disability is being evaluated is predicated on range of motion measurements.  Southall-Norman v. McDonald, 28 Vet. App. at 354.  Given that the Veteran is already being compensated for laxity that was considered mild and without evidence of other significant limitations, a disability rating in excess of 10 percent pursuant to 38 C.F.R. § 4.59 is not warranted.  

Entitlement to a disability rating in excess of 10 percent since August 1, 2013 for osteochondritis dissecans of the right knee based on instability

The August 1, 2013 VA examination report reveals that the tests for medial-lateral instability (valgus/varus) and posterior instability (posterior drawer) were all normal.  The anterior instability (Lachman) test was 1+ (zero to five millimeters).  The examiner noted that there was no history of recurrent patellar subluxation or dislocation.  The April 2016 VA examination report reflects that there was joint stability in the right knee.  The test for lateral instability (varus pressure) was normal.  The anterior instability (Lachman), posterior instability (posterior drawer), and medial (valgus pressure) tests were all 1+ (zero to five millimeters).  In light of the tests not being greater than 1+, the weight of evidence reflects that since August 1, 2013 the right knee disability has not been manifested by moderate instability. Given that the Veteran is already being compensated for instability that tested no higher than 1+ and without evidence of other significant limitations, a disability rating in excess of 10 percent pursuant to 38 C.F.R. § 4.59 is not warranted.





	(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to restoration of a 20 percent disability rating for osteochondritis dissecans of the right knee based on limitation of flexion effective January 1, 2011 is denied.

Entitlement to a disability rating in excess of 20 percent prior to January 1, 2011 for osteochondritis dissecans of the right knee based on limitation of flexion is denied.

Entitlement to a disability rating in excess of 10 percent since January 1, 2011 for osteochondritis dissecans of the right knee based on limitation of flexion is denied.

A 10 percent disability rating, but not higher, from August 31, 2009 to September 15, 2010, for osteochondritis dissecans of the right knee based on limitation of extension is granted subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to a disability rating in excess of 10 percent since September 16, 2010 for osteochondritis dissecans of the right knee based on limitation of extension is denied.

A 10 percent disability rating, but not higher, from January 22, 2010 to July 31, 2013 for osteochondritis dissecans of the right knee based on instability is granted subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to a disability rating in excess of 10 percent since August 1, 2013 for osteochondritis dissecans of the right knee based on instability is denied.



____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


